Citation Nr: 1308559	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  00-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for chronic adjustment disorder with depressed mood from September 24, 1996 to July 13, 2008.

2.  Entitlement to a rating in excess of 30 percent for chronic adjustment disorder with depressed mood from July 14, 2008 to May 16, 2010.

3.  Entitlement to a rating in excess of 70 percent for chronic adjustment disorder with depressed mood since August 1, 2010.

4.  Entitlement to an initial compensable rating for headaches.

5.  Entitlement to an initial compensable rating for hallux valgus with degenerative joint disease of the left great toe.

6.  Entitlement to an initial compensable rating for non-specific duodenitis.

7.  Entitlement to effective dates earlier than June 30, 2009 for the award of service connection for headaches, June 14, 2004 for the award of service connection for hallux valgus with degenerative joint disease of the left great toe, August 19, 1999 for the award of service connection for non-specific duodenitis, and August 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU) and Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1995.

This appeal originally comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 1999 rating decision of the VA Regional Office in Waco, Texas that granted service connection for adjustment disorder with depressed mood, evaluated as 10 percent disabling.

In September 2005, the Veteran testified at a hearing held at the RO before another Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In February 2006, the Board denied the psychiatric claim on appeal, in addition to a number of other claims.  The Board additionally remanded several claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2007 Order, the Court vacated the February 2006 Board decision as to five of the claims, including the psychiatric claim at bar, and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In November 2007, the Board readjudicated and denied three claims that were subject to the Joint Motion, and remanded the psychiatric claim at bar, as well as an increased rating claim for urticaria, to the RO for further development.

In an October 2011 rating decision, the RO increased the rating assigned to the Veteran's psychiatric disability.  The Veteran was awarded a 30 percent evaluation from July 14, 2008, a temporary 100 percent evaluation from May 17, 2010 to July 31, 2010, and a 70 percent evaluation from August 1, 2010.  The RO also granted service connection and assigned compensable ratings for headaches, hallux valgus with degenerative joint disease of the left great toe, and non-specific duodenitis.  The RO additionally awarded the Veteran a TDIU and eligibility for DEA benefits.

In a statement received in October 2011, the Veteran withdrew the claim of entitlement to a rating in excess of 30 percent for urticaria from appellate consideration.  The Veteran additionally withdrew the claims remaining from the Board's February 2006 remand.

In December 2011, the Veteran was notified that the Veterans Law Judge who conducted the September 2005 hearing was no longer employed by the Board and was afforded the opportunity for a new hearing.  In January 2012, the Veteran elected to appear at a new hearing at his local RO.

In February 2012, the Board remanded the psychiatric claim remaining on appeal to the RO in order to afford the Veteran with his requested hearing.

Subsequent to the Board's February 2012 remand, in a July 2012 VA Form 9, the Veteran perfected an appeal of the October 2011 rating decision, and requested initial compensable ratings for headaches, hallux valgus with degenerative joint disease of the left great toe, and non-specific duodenitis.  He requested a Board hearing by live videoconference as to these claims.

Later in July 2012, the Veteran, via his attorney, withdrew his previous requests for hearings before the Board.  As such, Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).

Also in July 2012, the Veteran, via his attorney, expressed timely disagreement with the effective dates assigned by the October 2011 rating decision.  The attorney was not specific as to which effective dates were in disagreement, and accordingly, all assigned by the October 2011 rating decision are included in the Board's characterization of the issue.  As discussed further in the remand below, this issue must be clarified and a statement of the case must be issued on the claim(s).  Manlincon v. West, 12 Vet. App. 238 (1998).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The issues of entitlement to initial compensable ratings for headaches, hallux valgus with degenerative joint disease of the left great toe, and non-specific duodenitis, and the earlier effective date claim(s) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

Throughout the course of the appeal, the Veteran's chronic adjustment disorder with depressed mood has been manifested by occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood due to such symptoms as impaired impulse control, including unprovoked irritability with periods of violence, a difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no higher, for chronic adjustment disorder with depressed mood have been met from September 24, 1996 to July 13, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (1996 & 2012).

2.  The criteria for a 70 percent disability rating, but no higher, for chronic adjustment disorder with depressed mood have been met from July 14, 2008 to May 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (1996 & 2012).

3.  The criteria for a rating in excess of 70 percent for chronic adjustment disorder with depressed mood since August 1, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (1996 & 2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2005 and August 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2010 letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded a personal hearing before the Board.  He has been afforded VA examinations for the claim on appeal.  His Social Security Administration (SSA) records have been obtained.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran an opportunity for a new personal hearing before the Board.  As discussed above, in July 2012, the Veteran, via his attorney, declined such an opportunity.

Additionally, as mentioned above, the Veteran's claim was initially denied by the Board in a February 2006 decision.  That decision was vacated by the Court in July 2007 because the parties determined that there were outstanding VA treatment records necessary for adjudicating the claim.  Specifically, the Veteran underwent psychological testing in August 2005 through VA, and the results of those tests were not of record.  In November 2007, the Board remanded the claim in order to obtain those records.  As directed by the Board, the psychological testing results were obtained and associated with the claims file.  The Board is satisfied that the RO has substantially complied with these remand directives.  Stegall, 11 Vet. App. at 271 (1998).  

During the previous Board hearing of September 2005, the Veterans Law Judge clarified the issue, addressed manifestations, and identified a potential evidentiary defect.  Such actions supplement VCAA and comply with any duty owed during a hearing. 

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


Factual Background

The Veteran's service medical records show that he was hospitalized in June 1994.  The narrative summary notes complaints of suicidality and homicidality, as well as auditory and visual hallucinations.  A history indicates that the Veteran had referred himself after becoming increasingly depressed.  He stated that he wanted out of the military.  He reported alcohol use of one six pack of beer per night.  He denied past drug use.  There did not appear to be any hallucinations consistent with a thought disorder after admission.  There was no evidence of a significant depressive disorder or other psychiatric disorder during his hospital stay.  He was treated with individual, group and occupational therapy.  The final diagnoses were alcohol dependence and adjustment disorder with depressed mood.  On discharge, the Veteran was referred to drug and alcohol counseling and the community mental health clinic.

A July 1994 service personnel record shows that the Veteran's duty status was changed to absence without leave.  Later in July 1994 his duty status was changed to absent without leave, confined in the hands of civil authorities.  In September 1994 the civil authorities entered a judgment against the Veteran for possession of cocaine.  The Veteran was placed on community supervision for a period of 10 years.  In March 1995 action was initiated to administratively separate the Veteran due to his conviction by a civil court.

On mental status evaluation in January 1995 the Veteran was found to be psychiatrically cleared for any administrative action deemed appropriate by the command.  His affect was unremarkable and his thought processes were clear.  Thought content was normal.  He was oriented, fully alert, and his behavior was normal.  Although the Veteran reported nervous trouble on separation examination in February 1995, he was found to be psychiatrically normal and qualified for discharge.

The Veteran presented to a VA outpatient clinic in November 1998, indicating that he was depressed.  The Veteran reported that he had been sober for one year, and that alcohol and crack cocaine had been his drugs of choice.  He indicated that his father and brother were alcoholics.  He noted that he had undergone treatment while in jail.  He stated that he had a history of assault charges related to his drinking, and one charge for possession of cocaine, for which he was on probation.  On mental status examination, the Veteran reported a history of racing thoughts and paranoid thinking, but no history of hallucinations.  The Veteran appeared depressed.  His affect was flat.  Diagnoses were polysubstance abuse, rule out depression, rule out bipolar, and rule out post-traumatic stress disorder (PTSD).

A VA psychological examination was conducted in July 1999.  The Veteran reported that he first noticed psychological symptoms in 1994, with depression, suicidal thoughts and wanting to "drop out." He stated that he received daily group therapy for about two weeks.  The examiner reviewed the Veteran's post-service employment history, and noted that he was employed and in good standing with his employer.  The Veteran reported that he had been seen two times at the Austin VA outpatient clinic and was taking medication for depression and his nerves.  He denied paranoid symptoms.  He denied crying or undue sadness.  He denied visual and auditory hallucinations, as well as suicidal and homicidal thoughts.  He indicated that he had previously suffered from racing thoughts, but he no longer did.  He stated that he was sleeping fine, and denied anxiety.  He related that everything was going fine with his job and that he was getting along fine with his family.  The diagnosis was adjustment disorder with depressed mood, currently in remission.  The Veteran's GAF score was 80.

On VA examination in June 2000, the Veteran claimed that he had panic attacks and sleep disturbances and intrusive thoughts of bad things that had happened to him including going to jail.  He indicated that he had remissions while in jail for 10 months in 1995 and for two years following jail.  He denied that he had lost time from work over the previous 12 months.  He reported being sober and clean from drugs for approximately four years.  On mental status examination the Veteran was oriented.  His speech was coherent, and thinking was logical and goal directed.  He denied hallucinations, and no delusions were found.  He endorsed paranoid thoughts.  He was somewhat depressed and his affect was anxious.  Insight was limited and judgment was noted to have been poor in the past.  Remote and recent memory were within normal limits.  Immediate recall was adequate, but recall after a delay of five minutes was zero of four.  The examiner noted that the Veteran's problems with recall could be secondary to his cocaine and alcohol abuse.  He agreed with the previous VA examiner that the Veteran's adjustment disorder was in full remission.  He noted that adjustment disorder by definition was usually resolved when the patient had relief from the stressor.  He indicated that the Veteran's reported stressor was working in the Fort Hood arms room, and that he had been discharged from the military nearly five years previously.  He indicated that there was no diagnosis and reiterated that adjustment disorder was in full remission.  He provided a GAF score of 75.

On VA psychological examination in January 2003, the Veteran reported that he was employed as a cement worker and had held the job for approximately five years.  The Veteran's history was reviewed.  He reported daily symptoms, varying from mild to severe.  He denied episodes of remission.  He indicated that he was not involved in any outpatient treatment program.  Subjectively, the Veteran complained of problems with his temper and reported that he had been arrested three times for domestic violence over the previous several years.  The examiner noted that the Veteran was also on probation for a drug arrest in 1994, and that he feared that he might have to "do time."  He reported some depression secondary to that fear.  He complained of memory problems, but the examiner noted that there were no apparent difficulties with memory functioning during the interview.  He related a lack of trust and paranoia.  He attributed such feelings and those of discouragement to recognition that his multiple domestic violence arrests might trigger a revocation of his probation.  The Veteran's wife related that his temper problem was relatively new.  Objectively, the Veteran's speech was a bit slow but otherwise logical and goal directed.  Thought processes were grossly intact, with no evidence of hallucinations or delusions.  The Veteran was oriented.  Attention and concentration were very mildly impaired.  Judgment and insight were within normal limits.  The Veteran's mood was mildly depressed, which he related to his worries over an impending probation hearing.  His affect was slightly flat.  He reported ongoing use of alcohol.  He did not report panic attacks and none were observed.  He endorsed ongoing difficulty sleeping The diagnosis was alcohol abuse, episodic.  The examiner noted that the Veteran's symptoms were not consistent with a diagnosis of adjustment disorder and did not feel they were attributable to an adjustment disorder.  The Veteran's GAF score was 75.

An additional VA examination was carried out in May 2004.  The Veteran reported that he remained employed as a cement worker and that he lived with his wife.  His history was reviewed.  He reported an extensive history of drug and alcohol abuse, but denied current drug use.  He admitted to continued alcohol use and acknowledged that his drinking caused significant problems with his wife and others.  The examiner noted that the Veteran was on probation for a drug related offense.  He complained of paranoia, problems with his temper, and depression.  He stated that he was on edge most of the time and that he did not have any friends.  He reported multiple episodes of domestic violence resulting in arrest and incarceration.  He endorsed difficulty sleeping and a general sense of hopelessness.  Psychological testing revealed a profile consistent with significant personality disorder features as well as significant clinical features including anxiety, alcohol problems, and major depression.

On mental status examination the Veteran was quiet and despondent.  Speech was logical and goal direct.  Thought processes were within normal limits, with no evidence of hallucinations.  The Veteran was oriented.  He acknowledged considerable paranoid ideation.  His mood was moderately depressed and he reported feeling depressed most of the time.  He reported some suicidal ideation, but no current intention or plan.  Attention and concentration were mildly impaired.  The Veteran reported difficulty with short term memory, and his wife agreed.  His affect was slightly labile.  Judgment was slightly impaired.  The examiner stated that the Veteran's regular use of high levels of alcohol made an accurate psychiatric diagnosis impossible.  He noted that the Veteran's general presentation was consistent with a patient with chronic alcohol dependence, an underlying personality disorder and significant clinical depression.  He indicated that depression was a common result of chronic alcohol dependence and its presence as a separate or comorbid condition could not be determined in the presence of alcohol dependence.  He noted that the Veteran's complaints and testing data were not consistent with PTSD.  He stated that by definition, an adjustment disorder required the presence of a demonstrated stressor, and a chronic adjustment disorder could only be found when the stressor itself was chronically present.  He concluded that since there was no current stressor related to whatever stressor was present in the military, any current adjustment disorder, if present, could not be related to military service.  He recommended that the Veteran be enrolled in a substance abuse treatment program, and that upon the completion of such program be re-examined for the presence of a psychiatric disorder.  The diagnoses were alcohol dependence and personality disorder not otherwise specified.  The examiner assigned a GAF score of 60.  

A November 2004 VA treatment note shows diagnoses of alcohol dependence and cocaine dependence in remission.  Marital conflict and legal problems were noted.

On VA psychiatric examination in February 2005, the examiner noted that the Veteran had been evaluated for the substance abuse treatment program in November 2004 but had not attended since then.  The Veteran described chronic, mild depressive symptoms and denied any remission.  He reported bad dreams every night and stated that he was depressed all of the time.  He indicated that he had ongoing marital problems and that he had been in jail twice for domestic violence.  He denied suicidal and homicidal ideation.  He denied problems with concentration, energy, and anhedonia.  He reported occasional trouble with concentration.  He admitted to ongoing alcohol consumption.  On mental status examination, the Veteran was pleasant and cooperative.  There was no impairment of thought processes or communication.  There were no delusions or hallucinations, and no inappropriate behavior.  The Veteran was alert and oriented.  His memory was grossly intact and his speech was normal in rate, tone and volume.  He denied panic attacks.  The Veteran reported sleep of two to three hours at a time.  The diagnoses were alcohol dependence, partner relational problem, and physical abuse of an adult.  The examiner assigned a GAF score of 65.

At his September 2005 hearing, the Veteran testified that he was constantly in trouble, and that he had just finished probation.  He stated that he had problems with his temper and difficulty getting along with people.  He related that he had been alcohol free for four months.  He indicated that he felt sad often and that he had no friends.
In March 2006, the Veteran was noted to be neat and clean and dressed in casual attire.  His speech was normal and mood was euthyic.  He denied suicidal or homicidal ideation.  He was not psychotic.  His thoughts were logical, coherent, and goal directed.  Memory was intact and he war oriented.  It was noted he had  a history of poor impulse control and judgment.  He had little insight.  He was assigned a GAF score of 60.

In May 2008, the Veteran reported hurting his wife in the past two months during nightmares.  On examination, he was well-groomed.  Speech was normal, mood was euthymic, and sensorium was clinically clear.  There were no thought abnormalities.  There were no hallucinations or delusions.  The Veteran denied homicidal and suicidal ideation.  Judgment and insight were fair.  He was assigned a GAF score of 55.

In June 2008 lay statement, the Veteran's wife noted that over the past year, he had been charged with resisting arrest and two felony assaults on police officers, and had been fired from his job due to violent episodes.  She stated that she slept in a different room at night because the Veteran hits her in the night.  She also indicated that he suffered panic attacks five to six times per week.

On VA examination in July 2008, the Veteran reported being very violent, and had been charged with resisting arrest, assaulting police officers, and domestic violence.  He stated that when he came to a stop light, he felt like people were looking at him.  On examination, he was clean and neatly dressed.  His speech was unremarkable, affect was normal.  His mood was anxious, hopeless, agitated, and fearful.  He denied delusions and hallucinations.  He stated he has frequent panic attacks.  He denied suicidal and homicidal ideation.  Memory was normal.  Thought process was unremarkable.  The examiner determined there was no total occupational or social impairment.  The examiner found he was not unemployable due to his service-connected psychiatric disorder.  He was assigned a GAF score of 65.

In September 2008, the Veteran reported he had dropped out of one of his classes, and was stressed out by his other online classes.  He was well-groomed.  Speech was normal.  Mood was mildly anxious.  Sensorium was clear.  Thought content was normal.  There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  Judgment and insight were fair.  The Veteran was assigned a GAF score of 65.

In July 2009, the Veteran presented with increased anxiety and depression.   He was well-groomed.  Speech was normal.  Mood was mildly anxious.  Sensorium was clinically clear. There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  Judgment and insight were fair.  The Veteran was assigned a GAF score of 65.

In a July 2009 report from the Veteran's therapist, it was noted that he had episodes of emotional lability, loss of interest and concentration, poor memory, irritability, and excessive anger.  He felt hopeless and as if the world was consuming him.

In January 2010, the Veteran had increased depression.  He was well-groomed.  Speech was normal.  Mood was mildly depressed.  Sensorium was clinically clear. There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  Judgment and insight were fair.  The Veteran was assigned a GAF score of 60.

In April 2010, the Veteran had continued nightmares and recurrence in insomnia. He was well-groomed.  Speech was normal.  Mood was mildly depressed.  Sensorium was clinically clear. There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  Judgment and insight were fair.  The Veteran was assigned a GAF score of 60.

In July 2010, it was noted the Veteran had been having trouble with the police for 20 years, had intrusive memories and nightmares, avoided social interaction, had difficulty getting along with others, and had inappropriate anger, including multiple arrests for domestic violence.  He was assigned a GAF score of 50.

In an August 2010 statement, the Veteran's wife described moodiness, social isolation, anger, mistrust of others, and depression.  She stated that he had a poor memory and that she had to help him with his medication.

On VA examination in September 2010, the examiner noted the Veteran had been locked up 67 times for domestic violence.  He had also been arrested for assaulting a police officer.  He reported that his marriage was in discord.  His relationship with his daughter had gotten somewhat better.  The examiner noted he had not been employed since 2008.  The Veteran reported that he did not get along well with people at work, and felt paranoid.  On examination, there was no impairment in thought process or communication, no hallucinations or delusions, and no homicidal or suicidal thoughts.  The Veteran was able to maintain minimal personal hygiene and activities of daily living.  He was oriented.  He had a mild decrease in memory.  Speech was normal and there were no panic attacks.  The Veteran was depressed and had impaired impulse control.  The examiner determined that the Veteran's depression is related to his chronic adjustment disorder, and is also related to military service.  He was assigned a GAF score of 57.

On VA general medical examination in October 2010, the Veteran displayed a normal affect, normal mood, normal judgment, no obsessive behavior, appropriate behavior, no delusions or hallucinations, and normal comprehension of commands.

In August 2011, the Veteran's mood was stable.  He was well-groomed.  Speech was normal.  Mood was mildly anxious.  Sensorium was clinically clear. There were no delusions, hallucinations, suicidal ideation, or homicidal ideation.  Judgment and insight were fair.  The Veteran was assigned a GAF score of 65.

Law & Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed his timely disagreement with the October 1999 rating decision that granted him service connection for his psychiatric disability.  As such, the Veteran has appealed the initial evaluation assigned and the severity of her disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that in an October 2011 rating decision, the Veteran's rating was increased to 30 percent, effective July 14, 2008, a temporary total rating was assigned from May 17, 2010 to July 31, 2010, and a 70 percent rating was assigned from August 1, 2010 onward.  As such, evidence dated from May 17, 2010 to July 31, 2010 will not be considered in adjudicating the claim since the Veteran was already receiving the maximum evaluation possible during that time.

During the pendency of this appeal, the regulations pertaining to mental disorders changed effective November 7, 1996.  61 Fed. Reg. 52695 (1996).  In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision. A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Under the criteria in effect prior to November 7, 1996, a 10 percent evaluation was warranted when the symptoms were less than the criteria for a 30 percent evaluation, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 

A 30 percent evaluation was warranted for adjustment disorder if there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired; and where, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired. In such cases, the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation was warranted when the attitudes of all contacts, except the most intimate, are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in a profound retreat from mature behavior; or there is a demonstrable inability to obtain or retain employment. 

Pursuant to the current General Rating Formula, effective November 7, 1996, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing or maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file and on Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Considering the Veteran's psychiatric symptomatology, and after resolving reasonable doubt in his favor, the Board finds that effective September 24, 1996, a rating of 70 percent, but no higher, under 38 C.F.R. § 4.130 most closely approximates the appellant's disability picture due to his psychiatric disorder.   

Collectively, the evidence shows that the Veteran's symptoms due to posttraumatic stress disorder since September 24, 1996 consisted of occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, and mood.  As discussed above, the record shows the Veteran has had difficulty completing school.  He lost his job in 2008.  His impairment in family relations is illustrated by his violent relationship with his wife and general marital discord, and unknown relationship with his only child.  His impairment in judgment and mood is evident by his multiple legal offenses, which include domestic violence charges and assault.  

The record demonstrates symptoms such as impaired impulse control, including unprovoked irritability with periods of violence, a difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran's impaired impulse control is not disputable.  The record shows that as of September 2010, he had been arrested 67 time for domestic violence.  The July 2010 VA provider noted a 20 year history of legal problems.  The Veteran has assaulted police officers and has resisted arrest.  His difficulty adapting to stressful circumstances is demonstrated by these charges, as well as his lack of employment since 2008, and his difficulty with getting along with co-workers while he was employed.  His inability to establish and maintain effective relationships is shown by his marital problems, his social isolation, and his lack of friendships.    

On review of the lengthy record in this case, the Board concludes that the Veteran's symptoms have been consistent throughout the record.  Despite the RO's assignment of various ratings for various points in the appeal, the Board simply cannot identify any particular point(s) in time during which his symptoms were discernibly different.    

While the Veteran does not demonstrate every single symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan. 
 
The Board notes that is case is somewhat unusual, as the Veteran's GAF scores have been generally high.  Nonetheless, the Board find's the Veteran's overall symptomatology more closely approximates the level of severity contemplated by a 70 percent rating, than that of 10 and 30 percent ratings.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

After resolving reasonable doubt in the appellant's favor, the Board finds his disability picture due to chronic adjustment disorder with depressed mood most nearly approximates the criteria for a 70 percent rating since September 24, 1996.
 
At no point, however, has the Veteran's overall PTSD symptomatology met the criteria for a 100 percent rating.  Essentially none of the symptomatology contemplated by a 100 percent rating is documented in the evidence, under either the old or new rating criteria.  

Under the current rating criteria, there is no evidence that the appellant showed total social impairment for this entire period, as the record documents he was employed for a portion of the time, and has sustained his marriage, despite its difficulties.  There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, the intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran's violent episodes constitute grossly inappropriate behavior and persistent danger of hurting others, he simply does not manifest the reminder of the symptomatology contemplated by a 100 percent rating.  

Under the former rating criteria, virtual isolation in the community is not demonstrated as the Veteran has sustained his marriage.  There is no evidence of totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities.  An inability to obtain or retain employment is also not shown as the Veteran was employed for a portion of the appeal.

Further, the Veteran's global assessment of functioning scores are not nearly of the severity contemplated by a 100 percent evaluation.  For these reasons, the Board finds that a rating of 100 percent is not justified.

In reaching this decision, the Board has considered the Veteran's own assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned herein.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability.    The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  The rating criteria in this case reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.
 
Finally, the Board considered whether an inferred claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran here has been awarded a TDIU from August 1, 2010.  As such, Rice is inapplicable from August 1, 2010 onward.  As described below, the issue of entitlement to an earlier effective date for the award of TDIU must be remanded to the RO.  Accordingly, the Board need not discuss the applicability of Rice prior to August 1, 2010. 

For the foregoing reasons, the Board concludes that the record supports assignment of a 70 percent but no higher rating for chronic adjustment disorder with depressed mood since the effective date of the grant of service connection for the disability.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for chronic adjustment disorder with depressed mood from September 24, 1996 to July 13, 2008 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial disability rating of 70 percent, but no higher, for chronic adjustment disorder with depressed mood from July 14, 2008 to May 16, 2010  is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

An initial rating in excess of 70 percent for chronic adjustment disorder with depressed mood since August 1, 2010 is denied.
REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

Initially, during the pendency of this appeal, the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires that notice be provided regarding how disability ratings and effective dates are determined. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice is should be provided.  

In addition, a remand is necessary in order to afford the Veteran current VA examinations for the remaining claims on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that, when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

With regard to the headaches, in his May 2012 notice of disagreement (NOD), the Veteran complained that his headaches were prostrating and affected his quality of life.  In his July 2012 VA Form 9, he further stated that his headaches cause nausea and photophobia.  With regard to the left toe, in his NOD the Veteran complained of increased, constant pain despite his pain medication.  He reported he was told that the only thing left to relive the pain would be surgical replacement of parts of the toe. With regard to the duodenitis, in his Form 9 the Veteran indicated he now suffers from pyrosis, abdominal cramping, and regurgitation.  These contentions indicate a worsening of the conditions.  The last VA examinations specific to these claims were conducted in September 2009.  This recent symptomatology was not addressed in the last VA examinations of record.  As such, current VA examinations are needed to fairly adjudicate the claims.

Finally, as noted above, in an October 2011 rating decision, the RO granted service connection and assigned noncompensable ratings for headaches (effective June 20, 1999), hallux valgus with degenerative joint disease of the left great toe (effective June 14, 2004), and non-specific duodenitis (effective August 19, 1999).  The RO additionally awarded the Veteran a TDIU and eligibility for DEA benefits, both effective August 1, 2010.  In a July 2012 letter, the Veteran's attorney disagreed with the effective dates assigned by this decision.  The attorney did not indicate which effective dates were the subject of this disagreement.  Accordingly, the matter must be clarified.  Thereafter, a statement of the case (SOC) must be issued.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran which effective dates provided in the October 2011 rating decision are the subject of his disagreement.  

Thereafter, furnish the Veteran a fully responsive SOC with respect to the issue(s) identified.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this matter. The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

2.  Advise the appellant about the bases for assigning ratings and effective dates pursuant to the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Afford the Veteran a VA neurological examination to address the current severity of his headaches.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheets for rating headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to headaches.  The examiner should specifically indentify the frequency of prostrating attacks.   A complete rationale for any opinions expressed must be provided.
 
4.  Afford the Veteran a VA orthopedic examination to address the current severity of his hallux valgus with degenerative joint disease of the left great toe.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheets for rating disorders of the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's hallux valgus with degenerative joint disease of the left great toe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  A complete rationale for any opinions expressed must be provided.

5.  Afford the Veteran a VA gastrointestinal examination to address the current severity of his non-specific duodenitis.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  
In accordance with the latest worksheets for rating gastrointestinal disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to non-specific duodenitis .  A complete rationale for any opinions expressed must be provided.

6.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
7.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
8.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered. 
If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


